


109 HR 5711 IH: To permit the Joint Committee on Judicial Administration

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5711
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Ms. Norton (for
			 herself and Mr. Tom Davis of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To permit the Joint Committee on Judicial Administration
		  in the District of Columbia to establish a program of voluntary separation
		  incentive payments for nonjudicial employees of the District of Columbia
		  courts.
	
	
		1.Program of Voluntary
			 Separation Incentive Payments for District of Columbia Court
			 EmployeesThe Joint Committee
			 on Judicial Administration in the District of Columbia may establish a program
			 for making voluntary separation incentive payments for nonjudicial employees of
			 the District of Columbia courts which is substantially similar to the program
			 established under subchapter II of chapter 35 of title 5, United States
			 Code.
		
